ORDER DISBARRING PATRICK F. SULLIVAN FROM THE PRACTICE OF LAW IN THE STATE OF MINNESOTA
SHERAN, Chief Justice.
The above entitled matter came on for hearing before the court on the petition for disciplinary action of the Administrative Director on Professional Conduct.
The court having heard the statement of the Assistant Director and considered the findings of fact, conclusions of law, and recommendation for disbarment submitted by Referee Clarence A. Rolloff, and it appearing that Mr. Sullivan was an attorney at law admitted to practice in the State of Minnesota until the order of this court of July 12, 1977, suspending him indefinitely, and that Mr. Sullivan has engaged in conduct violative of DR 1-102(A)(1), (4), (5), (6); DR 6-101(A)(2), (3); DR 7-101(A)(3); DR 7-102(A)(l), (2), (3), (4), (5), (6); and DR 7-106(C)(l), (5), (6) of the Code of Professional Responsibility, and that Mr. Sullivan has violated the conditions of his prior probation set forth in the order of this court of February 6, 1974.
IT IS ORDERED that Patrick F. Sullivan be hereby disbarred from practicing law in the State of Minnesota.